United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS         December 5, 2003

                         FOR THE FIFTH CIRCUIT           Charles R. Fulbruge III
                                                                 Clerk


                             No. 02-51127
                           Summary Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

JACK WAYNE WHISENHUNT,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. P-02-CR-75-ALL
                       --------------------

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Jack Wayne Whisenhunt appeals his conviction for one count

of importing an alien for the purpose of sexual exploitation, in

violation of 8 U.S.C. § 1328.    He contends that the evidence was

insufficient for the jury to find that he imported the subject

alien because the alien crossed the border from Mexico into the

United States of his own volition.    He also contends that the



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-51127
                                 -2-

district court erred in admitting certain photographs into evidence.

     Viewing the evidence as a whole, a reasonable trier of fact

could have found that the evidence established the essential

elements of the alien-importation offense beyond a reasonable

doubt.    See United States v. Ortega Reyna, 148 F.3d 540, 543 (5th

Cir. 1998).    In particular, the evidence was sufficient to

establish that Whisenhunt directly or indirectly imported the

alien described in count one of the indictment.    See 8 U.S.C.

§ 1328.

     Although Whisenhunt objected in the district court to the

admission of the photographs because he disputed that they

depicted minors, as charged in the counts of the indictment for

which the photographs were introduced and of which he was

acquitted, he did not object on the basis that admission of the

photographs would prejudice his defense on the alien-importation

charge.    Accordingly, this issue is reviewed for plain error

only.    Because there is no possibility that the admission of the

photographs affected the outcome of the trial on the alien-

importation charge, Whisenhunt has not shown plain error in the

admission of the photographs.    See United States v. Calverley, 37

F.3d 160, 164 (5th Cir. 1994)(en banc).

     AFFIRMED.